Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/19 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited an excessive number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references w/o an indication of significance and/or a statement of relevancy that are searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently. See MPEP 609.05(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chiung (WO 02/39086 – cited by Applicant) hereinafter Chiung. 
Regarding claim 1, Chiung teaches: A system for measuring glucose in a host and delivering medication to the host, the system comprising: a catheter (figure 6 element 102) configured for insertion into a host (page 12 lines 21-33) and configured to deliver medication to the host (figure 6 element 104, page 10 lines 29-36), wherein the catheter comprises an exterior surface (figure 6 element 108); a continuous glucose sensor disposed at least partially on the exterior surface of the catheter (figure 6 element 10), wherein the continuous glucose sensor is configured to generate sensor data indicative of glucose concentration (page 5 line 31 – page 6 line 5); and sensor electronics operatively connected to the continuous glucose sensor (figure 6 element 114), wherein the sensor electronics are configured to determine a glucose concentration (page 11 lines 2-7).
Regarding claim 2, Chiung teaches: The system of Claim 1, wherein the continuous glucose sensor is integrally formed on the exterior surface of the catheter (page 11 lines 16-31).
Regarding claim 3, Chiung teaches: The system of Claim 1, wherein the continuous glucose sensor is electroplated (page 6 line 24 – gravure printing) onto the exterior surface of the catheter (page 11 lines 28-31). The language “electroplated” is product-by-process wherein patentable weight is given to the end product implied by the process rather than the process itself. In this case, the end product is merely a sensor on the exterior surface of a catheter. 
Regarding claim 4, Chiung teaches: The system of Claim 1, wherein the continuous glucose sensor comprises a working electrode (figure 1 element 24) and a membrane system (figure 4 element 80) covering at least a portion of the working electrode (page 9 lines 20-27).
Regarding claim 5, Chiung teaches: The system of Claim 1, wherein the working electrode comprises an exposed electroactive surface (page 5 lines 26-27, page 6 lines 10-15).
Regarding claim 6, Chiung teaches: The system of Claim 1, wherein the catheter is configured to be operatively connected to an infusion pump (figure 7 element 44, page 10 lines 31-36). 
Regarding claim 7, Chiung teaches: The system of Claim 1, wherein in response to sensor data received from the continuous glucose sensor, the sensor electronics are configured to communicate a therapy recommendation to the infusion pump (page 8 lines 16-25), wherein the therapy recommendation comprises information relating to insulin amount (page 8 lines 21-22).
Regarding claim 8, Chiung teaches: The system of Claim 1, wherein the continuous glucose sensor is configured to be used subcutaneously (figure 6, page 10 line 27).
Regarding claim 9, Chiung teaches: The system of Claim 1, wherein the sensor electronics are configured to substantially continuously determine the glucose concentration (page 10 lines 9-11). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791